Citation Nr: 0613384	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for impotence, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Reno, 
Nevada Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue was previously before the Board in August 2004 when 
it was remanded to the RO for further development.  It has 
been returned for further appellate consideration.  In August 
2004, the Board also denied the issue of entitlement to 
service connection for nonspecific urethritis.  As such, that 
issue is no longer for appellate consideration.

The issue of entitlement to service connection for impotence, 
to include as secondary to PTSD, will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent evidence of record causally relates the 
veteran's PTSD diagnosis to his active military service.




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§  1110, 
1131, 1154 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004);  
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of April 2001, November 2003, and September 2004 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also requested to provide evidence in his possession 
pertinent to the appeal to VA.  The Board observes that the 
AOJ letters did not provide the veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  
Nevertheless, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board, in granting 
service connection for the disability at issue, finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the AOJ will be responsible for 
addressing any notice defect with respect to the rating and 
effective dates elements when effectuating the award.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

With regard to the duty to assist, the claims file contains 
the veteran's service personnel and medical records, VA 
treatment records, and a VA examination report.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

Service Connection--Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Service Connection--PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2005).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Legal Analysis

The veteran asserts that service connection is warranted for 
PTSD, due to Vietnam-related stressors.  In particular, the 
veteran, who served in the Navy, reported that while on an 
unarmored communications flagship that was stationed in Da 
Nang Harbor, he was surrounded by battleships and planes that 
were continuously firing artillery into the mountains and 
harbor and that there were constant explosions.  The veteran 
also indicated that during this time, his duties as an 
electronic technician made him privy to information regarding 
how many Viet Cong and American soldiers were killed daily 
and that he thought that he would eventually become part of 
that body count number. 

In terms of evidence that corroborates the veteran's 
contentions that he was exposed to combat, his service 
personnel records reflect that the veteran's ship, the USS 
ESTES, was designated as eligible for hostile fire pay for 
the period of August 26 1969 to August 31, 1969.  
Additionally, in May 2005, the U.S. Army and Joint Services 
Records Research Center (JSRRC) reported that the USS ESTES 
entered the Vietnam combat zone on August 26, 1969 for a 
period of indefinite operations.  The ship was still there on 
August 31, 1969.  According to the JSRRC, during this period, 
the USS ESTES steamed off the Vietnam coast and anchored in 
areas to include Da Nang Harbor and Saigon Harbor on a 
frequent basis and that numerous helicopters carrying troops 
were launched from, and landed on, the ship.

With respect to whether the veteran actually served aboard 
the USS ESTES between August 29, 1969 and August 31, 1969, 
his service personnel records indicate that the veteran was 
determined qualified and paid hostile fire pay for the period 
of August 26, 1969 to August 31, 1969.  Additionally, the 
veteran's enlisted performance record reflects that he was 
evaluated on May 16, 1969 and October 31, 1969 while aboard 
the USS ESTES.  Moreover, his "Transfers and Receipts" 
record reflects that the veteran reported to the USS ESTES on 
March 28, 1969 and was transferred from that ship to the USS 
MOUNT MCKNILEY on October 31, 1969.  The Board finds that 
such contemporaneous documentation to be highly probative as 
to whether the veteran indeed was aboard the USS ESTES 
between August 29, 1969 and August 31, 1969 and, as such, 
concludes that it cannot be ruled out that he was onboard.  
Therefore, in the absence of any evidence to the contrary and 
in resolving all doubt in the veteran's favor, the Board 
finds that the veteran served aboard the USS ESTES between 
August 26, 1969 and August 31, 1969.

In weighing the evidence as to whether the veteran was 
exposed to combat while aboard the USS ESTES, the Board is 
unable to affirmatively rule out that he was not.  The Board 
acknowledges that the JRSSC reported that the records it 
researched did not mention that the USS ESTES received enemy 
fire or that it participated in fire missions prior to its 
getting underway for Subic Bay on September 3, 1969.  
However, the Board finds persuasive the fact that the record 
demonstrates that the USS ESTES was in Da Nang, a combat 
zone, between August 26, 1969 to August 31, 1969, that such 
ship was designated as eligible for hostile fire pay, and 
that the veteran's contemporaneous service personnel records 
demonstrate that he was on the USS ESTES during the period in 
question.  Therefore, in resolving all reasonable doubt in 
favor of the veteran, the Board concedes that the veteran was 
exposed to combat while in Vietnam.

The Board points out that if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat- related stressors must be accepted as conclusive as 
to their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.  
Here, the Board finds that the veteran's testimony during his 
January 2004 hearing regarding his combat-related stressors 
to be credible and consistent with the circumstances of his 
military combat activity.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's service.  The record reflects that the 
veteran has been diagnosed with, and treated for PTSD by VA 
examiners since January 2000.  Moreover, in December 2000, an 
examiner, in conjunction with a VA compensation and pension 
examination, after an evaluation, a review of the veteran's 
claims file, and a discussion of the veteran's reported 
stressors, diagnosed the veteran with PTSD symptomology that 
he had had since Vietnam.  

Therefore, because the veteran has been diagnosed as having 
PTSD, which is linked to his in-service combat experiences in 
Vietnam, and resolving all doubt in the veteran's favor, the 
Board finds that the evidence for record is sufficient to 
support a finding of service connection for PTSD.  
Accordingly, the veteran's claim for service connection for 
PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.




REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  
The veteran asserts that service connection is warranted for 
impotence, to include as secondary to PTSD.  The record 
reflects that the veteran has sought treatment for impotence, 
which physicians have indicated was not the result of an 
organic cause and could instead have been "mental."  As 
noted above, the veteran has been granted service connection 
for PTSD.  However, he has not been afforded a VA examination 
to determine the nature and etiology of his impotence, to 
include if it is due to his PTSD.  As such the Board 
concludes that a VA examination and clinical opinion as to 
the nature and etiology of the veteran's impotence is 
warranted.  Such would be useful in the de novo adjudication 
of the veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his impotence 
since his discharge from service.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of any current impotency 
disability.

The examiner should be requested to 
furnish an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
current impotence is etiologically 
related to his service-connected PTSD, or 
any other incident of the veteran's 
service.

	The rationale for all opinions expressed 
should be set forth.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in conjunction with 
the examination.  The examiner should 
indicate whether the claims file was 
reviewed.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


